DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claim 19 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 16. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-3, 5-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0147519 A1 to Scott in view of US 2013/0092787 A1 to Polubinski.
Re-claim 1, Scott teaches a system for reducing oxidation of a friction disk, comprising: a braking assembly 22 comprising the friction disk (such as 38); a conduit 26/28 provides a fluid communication with the braking assembly, and delivers an inert fluid to the braking assembly (see paragraph 11), the conduit comprises a nozzle (in the form of openings 52).  However, Scott fails to teach the conduit nozzles mounted to a torque flange of the braking assembly.
Polubinski teaches a braking assembly comprising a nozzle (see passage flow 11) mounted to a torque flange (the flow must pass through a torque flange to reach the inner area of the assembly, as shown).  This represents another manner by which one could transmit the inert fluid to the braking assembly, and is less costly than providing nozzles within the axle assembly.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned the nozzle of Scott to a torque flange as taught by Polubinski, as this would have been less costly and less complicated than having the nozzles positioned within and on the axle assembly.  
Re-claim 2, Scott teaches the use of a plurality of nozzles.  Having modified the nozzle location in accordance with Polubinski, and taking into account the use of a plurality of nozzles already used by Scott, it stands to reason that one would recognize the need for a plurality of nozzles about the circumference.  As such it would have been obvious to one of ordinary skill in 
Re-claim 3, the nozzles of both Scott and Polubinski control a direction of the inert fluid, in that each point the inert fluid towards the brake assembly.
Re-claim 5, a status (such as brake activation, see paragraph 47) resulting in oxidation of the friction disk is determined, whereupon the inert fluid is then delivered to the brake assembly.
Re-claim 6, Scott teaches an aircraft comprising: a braking assembly 22 operatively coupled to a wheel assembly 20 of a landing gear 18 of the aircraft, the braking assembly comprising a friction disk 38; a conduit 28 is coupled to the landing gear, an on-board fuel tank inerting system configured to supply inert fluid to the conduit (see paragraph 11); and a controller configured to selectively control delivery of the inert fluid to the braking assembly via the conduit (as via control of valves 73 and 75).  However, Scott fails to teach the delivery control of the inert fluid is in response to determining if deceleration of the aircraft meets a threshold aircraft deceleration.
Polubinski teaches the need for activating a brake assembly cooling system during periods of high deceleration, such as would occur during rejected takeoff events, see paragraph 7.  These events produce high temperatures, which could damage the brake disks and brake assembly.  The system of Scott provides cooling as well as preventing oxidation of the disks.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Polubinski regarding the initiation of 
Re-claim 7, Scott teaches delivery of the inert fluid to the braking assembly via the conduit supplants oxygen in a vicinity of the friction disk to reduce oxidation of the friction disk, see paragraphs 11 and 13.
Re-claim 8, the on-board fuel tank inerting system is an inert fluid source, the conduit extends from the inert fluid source to the braking assembly.
Re-claim 9, Polubinski teaches a nozzle (see passage flow 11) mounted to a torque flange (the flow must pass through a torque flange to reach the inner area of the assembly, as shown).  This represents another manner by which one could transmit the inert fluid to the braking assembly, and is less costly than providing nozzles within the axle assembly.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned the nozzle of Scott to a torque flange as taught by Polubinski, as this would have been less costly and less complicated than having the nozzles positioned within and on the axle assembly.
Re-claim 11, as per paragraph 11, the inert fluid comprises an oxygen lean gas stream.
Re-claim 12, the controller actuates the nozzle (by the action of transmitting the inert fluid) to control a direction of the inert fluid (such as directed at the brake assembly).
Re-claim 13, Scott teaches the status as at least one of a landing event, or threshold braking force (as activation of the piston and disc movement are a result of a threshold pressure, see paragraph 47).

Claims 14-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of US 6,419,054 to Schulba.
Re-claim 14, Scott teaches a method for reducing oxidation of a friction disk of a braking assembly of an aircraft, the method comprising: determining a status of the braking assembly (such as piston actuation or landing event), the status pertains to a likelihood of oxidation of the friction disk of the braking assembly (as would occur during braking); and based on the status of the braking assembly, delivering a gas to the braking assembly to reduce oxidation of the friction disk of the braking assembly.  However, Scott fails to teach the gas being a carbon dioxide gas.
Schulba teaches a brake cooling assembly that utilizes a carbon dioxide gas, see column 2 lines 5-7.  The use of carbon dioxide over an inert gas (such as nitrogen) is left to the artisan for determining the best gas to utilize.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the system of Scott a carbon dioxide gas as taught by Schulba, in place of the inert gas, as both gases would have displaced oxygen around the brake disk thereby preventing oxidation, and would have cooled the brake discs.
Re-claim 15, the status of the braking assembly is performed by a controller of an aircraft control system of the aircraft.  The presence of a controller is deemed necessary, as valves 73 and 75 must be controlled accordingly.
Re-claims 16 and 19, the status of the braking assembly comprises determining if a threshold braking force is met (as activation of the piston and disc movement are a result of a threshold pressure, see paragraph 47).
Re-claim 18, Schulba teaches activation of the system based upon a determined threshold temperature (see column 2 lines 28-29).  This provides activation for the system during periods 
Re-claim 20, the status of the braking assembly comprises determining a landing event of the aircraft.
Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Polubinski as applied to claims 1 and 6 above, and further in view of US 2019/0301554 A1 to Hosamane et al.
Re-claims 4 and 10, Scott is silent regarding the specifics of on-board fuel inerting system comprising a membrane to separate a nitrogen enriched air stream from air.  
Hosamane et al. teach on-board fuel inerting systems (see figure 2) that utilize membranes 44 to produce a nitrogen enriched air stream from air (see paragraph 19).  This allows for an unlimited supply of nitrogen enriched air stream.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided on-board fuel inerting system of Scott with a source of nitrogen enriched air stream, specifically using membranes to produce the nitrogen enriched air stream from a surrounding air as taught by Hosamane et al., thus providing a limitless supply of nitrogen enriched air stream that could be utilized as needed.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Schulba as applied to claim 15 above, and further in view of Polubinski.
Polubinski teaches the need for activating a brake assembly cooling system during periods of high deceleration, such as would occur during rejected takeoff events, see paragraph 7.  These events produce high temperatures, which could damage the brake disks and brake assembly.  The system of Scott provides cooling as well as preventing oxidation of the disks.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Polubinski regarding the initiation of the cooling system during periods of high deceleration in the system of Scott, thus providing for both cooling and the prevention of oxidation during high deceleration events.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lesher and Kirkbridge each teach a nozzle for guiding a brake cooling fluid.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
March 17, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657